It is provided by statute (The Code, sec. 1251) that "the registry or a duly certified copy of the record of any deed, etc., may be given in evidence in any court, and shall be held to be full and sufficient evidence of such deed, etc., although the party offering the same shall be entitled to the possession of the original, and shall not account for the non-production thereof, unless upon a rule or order of the court suggesting some material variance from the original in such registry, or (139) other sufficient ground, such party shall have been previously *Page 97 required to produce the original, in which case the same shall be produced or its absence duly accounted for, according to the course and practice of the court."
After the plaintiff had read the deed recorded in the register's book, which was made competent evidence by the statute, he furnished, at the request of the defendant, voluntarily, and not in obedience to an order of the court, the original. The latter could not then avail himself of the objection that there was a variance between the original and what purported to be a copy on the book of the register, by objecting to the admission in evidence of the copy. If there had been any ground of complaint, the point intended to be raised was fairly presented by the exceptions to the charge of the court at a later stage of the trial, the defendant having, meantime, offered the original deed in evidence.
The last clause of the original deed and the attestation clause, with the signatures, were as follows:
"In witness whereof, the said Thomas Alexander hath hereunto signed his name and affixed his seal the day and date above written."
X [Seal.]
"Signed, sealed and delivered in presence of X John Cobb, witness towards of what was sed, Thomas Alexander did agree to the deed. D. S.C."
The same portion of the deed was recorded in the register's office as follows:
"In witness whereof, the said Thomas Alexander hath hereunto signed his name and fixed his seal the day and date above written.
"Witness:                                              X [Seal.]
"Signed, sealed and delivered in the presence of X John Cobb, witness toward of what was sed Thomas Alexander did agree to       (140) the deed. SOLOMON DAVIS."
The defendant contended that the deed was not signed in accordance with the requirements of our statute of frauds (The Code, sec. 1554) and that the judge below should have instructed the jury that the plaintiff had failed to adduce any evidence tending to show title in himself, and could not therefore recover.
Under the Saxon rule in England, it was only required that deeds should be subscribed with the sign of the cross. It was not necessary that a seal should be attached. After the Norman conquest sealing became a requisite, but signing of all kinds ceased to be required. 3 Wn., R. P., 242; Coke Lit., 171; 2 Bl. Com., 309. After the statute of frauds was enacted it became essential that every deed purporting to convey land, and every other instrument required under its provisions to be in writing, should be signed by the party to be charged therewith. *Page 98 
It is now an established rule that the name of the party to be charged may be written by an agent in his presence and under his direction, the act of the authorized agent being theoretically the act of the principal. Tiedeman R. P., sec. 807; Pierce v. Hakes, 23 Pa. State, 231; Insurance Co.v. Brown, 30 N. J., Eq., 193; Browne Stat. of Frauds, 12; Kime v. Brooks,31 N.C. 218; Frost v. Deering, 21 Me. 156; Gardner, 6 Cush., 483.
Under the provisions of our statute (The Code, sec. 1554) all of the instruments enumerated are required to be in writing and signed by the party, etc., while in the statutes of some of the other States the word "subscribed" is substituted for signed. Modern text-writers generally concur in the opinion that it is not essential that the signatures should be placed at the end of the deed or other instrument, where the (141) law requires signing only. Martindale on Conveyancing, sec. 6; 5 A.  E., 441; Tiedeman Real Prop., sec. 807.
In the construction of statutes in reference to wills a similar rule has been generally adopted. Signatures in the body of the will have been declared to constitute a sufficient compliance with the requirement that there should be a signing, and the courts have gone so far as to sustain the validity of the execution of a will, where the name of the testator was written under the names of the witnesses to the attestation clause after having been written also as a part of that clause by him. 7 Mews Jacobs Dig., 879; 1 Williams Executors, 60. It is conceded that where another person has already written the signature of one who is illiterate, the latter may adopt the signing subsequently by attaching a cross or other mark used by him as a substitute for an actual signature, though he could not so ratify the act of an agent who signed his name not in his presence except by attaching such mark. The grantor in this case inquired who had written the deed, and was told that it was written by Mr. Thorpe, a lawyer, and in substance what were its contents. It was insisted with much force by the learned counsel on the argument, that when Thomas Alexander made the cross-mark opposite to the seal and beneath the clause reciting his name, he adopted the signing of his name in that clause, the name being in close proximity to the cross and seal. It is well established that any number of grantors may by delivery adopt a seal opposite to the name of the first of the number who signs the deed, there being a recital in it that they had attached their seals; while on the other hand where there is no such recital, a seal attached to the name will be deemed sufficient to constitute the instrument a deed. 3 Wn. Real Prop., 244, 245; Tiedeman,supra, 808; Yarborough v. Monday, 13 N.C. 493.
It seems not unreasonable to be guided by the principle, so often invoked in the construction of deeds and wills, that the law will *Page 99 
favor those who are inops consilii and illiterate, and attempt to  (142) arrive at and carry out their true intent by a liberal application of technical rules. Washburn, supra, at page 244, says: "Affixing a mark by the grantor against his name, though written by another, is a signing, although it does not appear that he could not write his own name." It being settled, then, that our statute does not require that the name should be subscribed at the end of the instrument, when written by the party to be charged in his own handwriting, it would seem to be an unreasonable discrimination against, instead of in favor of, an illiterate person to declare his conveyance null and void because he attempted by a mark placed in proximity to the seal at the end of the deed to adopt a signing of his name in the last clause of the instrument. The courts, since the enactment of the statute of frauds (29 Charles II), have used the maximquod facit per alium facit per se with great liberality, especially in making auctioneers, by implication of law, the agents of those who bid for land at sales. In construing the act of making the mark in this case, as an adoption of the signature just above it in the body of the deed, we can foresee no greater danger of opening the door for the evasion of the statute of frauds than in any other case where the mark is used and placed in juxtaposition to the written name. In either case the execution of the instrument must be ordinarily shown by the acknowledgment of the maker, or the testimony of a witness who saw it made, and even where both the maker and subscribing witness may have died, the necessity for proving the genuineness of the signature of the witness or some distinguishing feature in the mark made by the grantor, is an ample guaranty that the opportunity or incentive to evade the statute of frauds will not be enhanced by sustaining the validity of the signing of Thomas Alexander. Davis v. Higgins, 91 N.C. 382. If there had been no witness to the deed, then it could not have been admitted to probate without proof that the mark was habitually used by Alexander as    (143) a substitute for signing his name, and that there was some peculiarity in its appearance which distinguished it from other marks and enabled the witness to recognize it as he would the peculiarities of handwriting.Sellers v. Sellers, 98 N.C. 16; S. v. Byrd, 93 N.C. 624; Howell v. Ray,92 N.C. 510. In support of this view, Justice Merrimon, delivering the opinion of the Court in S. v. Byrd, supra, said: "While generally a mere cross-mark employed by a person who cannot write, as evidence that he executed a paper-writing to which it is affixed, cannot be proven, yet a person may have a mark so peculiar and so uniformly used by him for such purpose as that it may become well known as his mark, and may be proven just as the signature of one who writes. may be proven to be in his own handwriting. A mark, like the signature of a party, is intended to be evidence of the fact that the party making *Page 100 
it made it, and identifies himself with the paper-writing signed in the way and for the purpose indicated in it, and it is just as bindingordinarily without a subscribing witness as with one, but it may be proven as a signature may be by one who saw it made or who heard the maker acknowledge it to be his, and the maker himself is generally a competent witness to prove that he made it." Howell v. Ray, 92 N.C. 510. We have reproduced this extract to make it clear that we are sustained by an adjudication of this Court, in which it is laid down as a principle, in the most explicit way, that an instrument purporting to be a deed and required to be in writing and signed by the party charged thereby is not void upon its face because the maker or grantor has signed by making a simple cross, nor even if there is no witness to such signing. The law still leaves the way open for proof of its execution by showing it to be a peculiar substitute habitually used by the grantor, instead of an ordinary signature, or for evidence from an eye-witness that he saw the mark attached, just as he could testify to the act of subscribing the (144) name. Our view of the subject is sustained by reason and the current authority. While it is not probable that any case precisely similar in all respects to that under consideration has ever arisen, the principle announced finds abundant support in the adjudication of other courts, and the conclusions deduced from them by leading writers upon the subject of deeds and conveyances. 5 Lawson Rights  Rem., sec. 2270, says a person physically unable or too illiterate to write his name may sign by making a cross, a straight or a crooked line, a dot or any other symbol. In Martindale on Conveyancing, sec. 190, the rule is stated as follows: "As to what will constitute a sufficient signing, it may be observed that it is not necessary that the party should write his own name; his mark issufficient, though he be able to write." In section 6 the same author says: "It seems that putting initials to a document, the name appearing elsewhere, is a sufficient signing to satisfy the requirements of the statute." If the initial letters of one's name be allowed to serve as a substitute for a formal signature because the name is signed in full in thebody of the deed, why should we hold that a mark, the making or distinctive character of which is susceptible of proof, is insufficient under similar circumstances?
The second ground of exception was that the deed was not lawfully and properly registered. The certificate of probate and fiat are as follows:
"State of North Carolina — Nash County. I, John T. Morgan, clerk of the Superior Court, do hereby certify that the execution of the annexed deed was this day proven before me by the oath and examination of Solomon Davis, the subscribing witness thereto, who says that the deed was signed and delivered in his presence, 13 January, 1888, to the grantee for *Page 101 
the purposes therein expressed. Witness my hand and official seal, this 20 January, 1888." (Signed and sealed by the clerk.)
"STATE OF NORTH CAROLINA — Halifax County. In the           (145) Superior Court, 9 February, 1888. The foregoing certificate of John T. Morgan, clerk of the Superior Court of Nash County, duly attested by his official seal, is adjudged to be correct. Let the instrument, with the certificates, be registered. John T. Gregory, clerk Superior Court.
"Filed for registration 9 February, 1888. L. Vinson, register of deeds."
If the objection to the probate is based upon the ground that the original deed shows that Solomon Davis, instead of signing his full name to the attestation, wrote the letters "D. S.C.," and the register recorded the signature "Solomon Davis," we think it is clearly untenable. Registration is not rendered void by reason of a mistake by the officer in recording deeds, but the registration is presumptively correct, and the remedy for such defective record is to demand the original, which, if legible, is the highest evidence of the form of the deed and probate. Davisv. Inscoe, 84 N.C. 396; Love v. Hardin, 87 N.C. 249. When this case was brought to this Court by a former appeal (102 N.C. 284), we held that the fact that a witness had made a cross-mark in attesting a deed, did not affect his competency to prove its execution. See also 5 Lawson, sec. 2271;Nelins v. Brickell, 2 N.C. 19. Upon the principle already announced in discussing the signature of the grantor, there can be no further controversy as to his eligibility, when it appears that he used characters so peculiar as a substitute for signing his name. Tatom v. White,95 N.C. 453; S. v. Byrd, supra; Sellers v. Sellers, supra;
Martindale, sec. 6.
His testimony was as follows: "I witnessed the deed; I saw Tom sign the deed, and he handed it to me and asked me to witness it; that is my name, D. S. for Davis, C. for Solomon; that is the way I sign it; the rest was put there merely to fill in; I thought the old man was in his right mind; I did not hear any one read the deed to Tom; Tom asked Basil if he had got the deed fixed up; he said yes;      (146) Tom asked who fixed it; he said Mr. Thorpe, a lawyer, and told him what was in it; Tom signed the deed about twelve o'clock in the day, and died about twelve o'clock that night. I handed the deed either to Basil in Tom's presence or back to Tom and he handed it to Basil."
We think that though there was a mistake in recording the deed, it did not affect the right given by statute to the plaintiff to read the record, as already stated, subject to the right of defendant, if the original could be produced, to correct such mistakes by its introduction. The deed was properly proven by Solomon Davis, who was a competent witness. The *Page 102 
effect of showing the mistake of the register of deeds was not to annul the probate, not even to destroy the competency of the copy upon the book as evidence, but simply to rebut the presumption that the copy was correct, and open the way for the consideration and discussion of the question whether the paper-writing, in its original shape, was upon its face an instrument that, under our statute, might be probated and admitted to registration. Defendant's counsel insisted that there was no evidence of delivery. Though neither proof of possession of the deed by the grantee alone, nor evidence of the handwriting of the bargainor, unconnected with the facts, will raise a presumption of delivery so as to dispense with actual proof of it, yet when both the signing by the grantor and possession of the grantee are shown, there is prima facie evidence of delivery. Williams v. Springs, 29 N.C. 384; Whitsell v. Mebane,64 N.C. 345; Ingram v. Hall, 2 N.C. 193. But the witness Davis testified that when the deed was handed to him by the grantor, he either handed it in his presence and with his acquiescence to the grantee Basil Devereux, or he returned it to Alexander, who handed it to Devereux. That was evidence, if believed, of an actual delivery. The failure to read a deed, or the misrecital of its contents to an illiterate grantor who asks to know what it contains, constitutes a fraud in the factum, (147) and on proof of the facts the instrument was formerly treated as void in a court of law, and can now be attacked without initiating a direct proceeding to impeach it. But where a grantee, though an illiterate man, does not demand that the deed shall be read, and all of the testimony tends to show that a witness told him in substance what its provisions were, there is no evidence of fraud to be submitted to the jury.School Com. v. Kesler, 67 N.C. 443; Nicholls v. Holmes, 46 N.C. 360;Canoy v. Troutman, 29 N.C. 155.
There is no error, and the judgment must be
Affirmed.
Cited: Whitman v. Shingleton, post, 194; Herndon v. Ins. Co.,110 N.C. 284; Ratliff v. Ratliff, 131 N.C. 427; In re Pope,139 N.C. 486; Richards v. Lumber Co., 158 N.C. 56; Boger v. Lumber Co.,165 N.C. 559; Burriss v. Star, ib., 660; Peace v. Edwards, 170 N.C. 66;Lee v. Parker, 171 N.C. 150; Alexander v. Johnston, ib., 472. *Page 103